Citation Nr: 0114363	
Decision Date: 05/22/01    Archive Date: 05/30/01	

DOCKET NO.  97-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969, including a period of service in Vietnam.  

In July 1986, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In November 1988, the veteran sought to reopen his 
claim for service connection for PTSD.  The regional office 
(RO) denied service connection for this disability in a 
rating in April 1989, and the veteran did not perfect a 
timely appeal.  

On September 30, 1991, the veteran reopened his claim for 
service connection for PTSD.  After the RO again denied 
service connection for this disability, the veteran appealed.  
In March 1996, the Board granted service connection for PTSD.  
Thereafter, in a rating in May 1996, the RO granted service 
connection for PTSD, assigning an effective date of 
September 30, 1991 for the grant of service connection.  This 
disability was evaluated as 30 percent disabling from such 
date. 

Subsequently, in June 1996, the veteran disagreed with the 
rating assigned for PTSD.  He also requested an earlier 
effective date for the grant of service connection for this 
disability.  The RO denied these two claims, and the veteran 
appealed.  

In November 1997, a claim for a total rating based on 
individual unemployability was received from the veteran.  In 
a rating in June 1998, the RO denied this claim, and the 
veteran failed to perfect a timely appeal relating to this 
issue.

In May 2000, the Board denied entitlement to an effective 
date earlier than September 30, 1991, for the grant of 
service connection for PTSD.  The Board also denied a rating 
in excess of 30 percent for PTSD.  

Subsequently, the veteran appealed the issue of an increased 
rating for PTSD to the United States Court of Appeals for 
Veterans Claims (the Court).  The issue of entitlement to an 
effective date earlier than September 30, 1991 for the grant 
of service connection for PTSD was not pursued and the 
appellant asked that it considered withdrawn.  

In November 2000, the Secretary and the veteran's attorney 
agreed to a Joint Motion for Remand.  The Joint Motion noted 
that the Board's decision in May 2000 determined that the 
veteran's symptoms appeared to be more related to a substance 
abuse problem, and that the GAF scores on the 1997 and 1998 
Department of Veterans Affairs (VA) examinations could be 
attributed to the substance abuse, a personality disorder, 
and a previous psychosis.  The Joint Motion pointed out, 
however, that the VA examiner in 1997 stated that he could 
not separate the symptomatology attributable to the use and 
effects of drugs from the general clinical picture, and that 
he was unable to separate symptomatology due to the 
personality traits with those clearly attributed to the 
horrors of combat.  The Joint Motion concluded that it was 
incorrect for the Board to assign GAF scores primarily to 
nonservice-connected conditions, without fully supporting 
medical opinions.  The Joint Motion further indicated that, 
if the symptomatology arising from the service-connected and 
nonservice-connected conditions could not be separated, the 
Board must give due consideration to 38 C.F.R. § 3.102 
(2000), and the doctrine of reasonable doubt.  The Joint 
Motion then mentioned that the appellant was free to submit 
additional evidence and argument regarding his claim.  The 
Court granted the Joint Motion and vacated that part of the 
decision which had denied a rating in excess of 30 percent, 
but dismissed the appeal with regard to the effective date 
issue.  In December 2000, the Court remanded the case to the 
Board.  

In March 2001, the veteran's attorney submitted a statement 
from a VA physician who had been treating the veteran since 
January 1999.  This physician indicated that he had reviewed 
the veteran's entire medical history, and the physician 
expressed the opinion that the veteran had been unemployable 
due to symptoms associated with PTSD since September 1991.  
The attorney provided a statement waiving initial 
consideration by the RO of the March 2001 opinion by the VA 
physician.  The attorney stated that he did not intend to 
submit additional evidence or argument.  

Under 38 C.F.R. § 20.1304 (2000), any pertinent evidence 
submitted by the veteran within 90 days following notice to 
him that his appeal has been certified and transferred to the 
Board must be referred to the RO for review and preparation 
of the supplemental statement of the case, unless this 
procedural right is waived by the appellant or his 
representative, or unless the appeal may be allowed without 
such referral.  Since the veteran's attorney has provided a 
procedural waiver of the statement by the VA physician in 
March 2001, the Board may consider this statement currently.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for PTSD, 
effective September 30, 1991.  

2.  The medical evidence shows that the veteran has 
manifested various social, emotional, and psychiatric 
problems in the past; his history shows evidence of drug and 
alcohol abuse.  

3.  There have been various diagnoses associated with the 
veteran's different psychiatric symptoms, including a 
personality disorder, dysthymia, schizophrenia, substance 
abuse, PTSD, and organic mood disorder secondary to drug 
abuse.  

4.  The VA's Schedule for Rating Disabilities was amended 
with regard to psychiatric disabilities effective on 
November 7, 1996.  As applied to this case, such amendment 
was neither more or less favorable for evaluating the 
veteran's PTSD. 

4.  A VA examination in June 1997 resulted in the opinion 
that the long term effects of drug use were far greater than 
the combat experience, but the examiner could not clinically 
separate the symptomatology, which was due to the veteran's 
personality disorder, from that attributed to the horrors of 
combat experience, with subsequent manifestations of 
flashbacks and nightmares.  

5.  VA examiners in 1998 and 2001 have expressed the opinion 
that the veteran's inability to work or socialize since 1991 
was due to PTSD, or a combination of his personality disorder 
and PTSD.  

6.  The veteran currently manifests total social and 
industrial impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met 
or approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Part 4, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms and manifestations of 
PTSD are severely and totally disabling, causing social 
isolation, extreme social upheaval in his life, and an 
inability to maintain employment.  

I.  Background

Service medical records show that the veteran was evaluated 
for heavy alcohol use and a history of drug use. 

Medical records for the 1980's show various psychiatric 
symptoms, including anxiety, depression, anger, paranoid 
ideation, auditory hallucinations, and aggressive behavior.  
He had problems with drug and alcohol use, and problems with 
the law.  The veteran also reported recurrent and intrusive 
thoughts of battle, death of friends, combat-related 
memories, nightmares, sleep disturbances, explosive behavior, 
a sense of alienation, an inability to fit into society, 
chronic unemployment, and aggressive and violent behavior.  
The diagnoses included drug and alcohol abuse, PTSD, a 
personality disorder, preparanoid schizophrenia and 
dysthymia. 

VA outpatient treatment reports for 1990 and 1991 indicate 
that the veteran was taking an antidepressant, that there 
were no more auditory hallucinations, and that he was 
sleeping better with his medications.  He still had 
occasional sleep disturbances and some depression.  In 
February 1992, the veteran reported that he had no 
nightmares, or dreams, when he took his medication.  He 
reported that he avoided crowds, and that he had panic attack 
symptoms when he was in a crowd.  In April 1992, he noted 
that he was under a lot of stress because of unpaid taxes and 
a pending divorce.  He complained of flashbacks.  In 
July 1992, he complained of nightmares involving the Viet 
Cong since discontinuing his medications two months 
previously.  He indicated that he had periods of 
irritability, depression, and anger.  

In October 1992, the veteran reported that he was attending a 
junior college, studying business administration.  He was 
socializing at school and appeared to be over the effects of 
his divorce.  He was friendly, and affect was good.  In 
March 1993, he reported that he was involved in a partnership 
in a trucking business and was feeling better about his 
divorce.  In September 1993, the veteran reported that his 
business was struggling.  He was taking his medication.  The 
examiner noted that he appeared "wired."  The diagnostic 
impressions were organic mood disorder, secondary to drugs, 
PTSD, and alcohol use. 

Further VA outpatient treatment reports for 1994 and 1995 
show that the veteran was not taking his medication, and that 
he was drinking and occasionally using marijuana.  He stated 
that he was working on cars.  He appeared agitated.  The 
diagnostic assessment was organic mood disorder secondary to 
polysubstance abuse, PTSD, and alcohol abuse.  In August and 
September 1995, there was evidence of much anger and 
depression because his wife had moved away with his children.  
There was also evidence of paranoia.  His appeared 
disheveled, and his clothing was dirty.  There were 
occasional periods of lack of good hygiene.

On a VA examination in June 1997, the veteran presented with 
average hygiene and attire.  He remarked that he had been 
made to promise that he would not hurt the doctor.  He 
appeared agitated.  He reported having auditory 
hallucinations and nightmares of Vietcong corpses clutching 
his feet.  He complained also of sleepwalking.  He indicated 
a belief that the VA had bad intentions toward him, and he 
stated that he was self-medicating with an old prescription.  
He was aggressive in his presentation.  He stated that he 
lived alone, that he only had two friends, one of whom was 
his ex-wife's brother, and no social life.  He reported that 
he hadn't had a job since 1974.  He showed some paranoid 
ideation.  He was oriented in all spheres.  The diagnoses 
included PTSD by history, atypical depression, and 
personality traits, with qualities of explosiveness, 
immaturity, substance abuse, and dependency.  A GAF score of 
50 was reported.

In September 1997, the VA examiner, in response to a 
memorandum, provided a fuller analysis of the veteran's 
symptomatology.  The examiner initially noted that the signs 
and symptoms exhibited by the veteran during the June 1997 
examination did not appear to equate with the diagnosis of 
PTSD, as the veteran had not discussed any combat-related 
stressor.  In his view, the veteran's main problem was drug 
abuse.  The examiner had been asked if it was possible to 
separate the symptomatology due to the veteran's PTSD, from 
those due to other, non-service connected, psychiatric 
disabilities.  The examiner specifically stated that he could 
not separate the symptomatology attributed to the long-term 
effects of the veteran's use of psychogenic drugs from those 
attributed to the veteran's general clinical picture.  The 
veteran's precipitating stressors were related to chronic and 
delayed withdrawal from narcotics and alcohol and stressors 
related to Vietnam.  The examiner expressed the opinion that 
the long-term effects of drug use were far greater than the 
effects of the veteran's combat experiences.  However, he 
concluded that he was unable to clinically separate the 
symptomatology due to the personality traits with qualities 
of explosiveness, immaturity, substance abuse, and dependency 
from those that could be cleanly attributed to the horrors of 
combat experience that a person was unable to assimilate 
(later manifeted by flashbacks, nightmares, etc.).  The 
personality traits could not be separated from the purported 
PTSD.  

On a VA examination in June 1998, the veteran appeared 
anxious, irritable, and angry.  He stated that he could not 
tolerate crowds or loud noises.  He stated that he could not 
go shopping.  He reported that he had difficulty controlling 
his anger.  He had problems with sleeping and a poor 
appetite.  He reported panic attacks.  He was extremely angry 
and paranoid, especially regarding authority figures.  There 
was no significant cognitive impairment.  He was not taking 
any medication.  He reported that he had not used marijuana 
since 1995.  He reported that he had not worked in 10 years, 
and that he had had a problem with authority figures when he 
worked.  The diagnoses included PTSD, depression, and a 
personality disorder.  The GAF score was 50.  The examiner 
expressed the opinion that the veteran's inability to work or 
socialize was secondary to a combination of a paranoid 
personality disorder and PTSD.  

In March 2001, a VA physician reported that he had treated 
the veteran actively since January 1999, and had reviewed the 
veteran's entire medical history.  The physician noted that 
the veteran had attempted to work over the years, but that 
these attempts had always been hampered by the veteran's PTSD 
symptoms.  The examiner expressed the opinion that the 
veteran had been unemployable due to symptoms associated with 
PTSD since September 1991.  The examiner indicated that this 
opinion was based both on the medical evidence of record and 
his personal encounters with the veteran.

II.  Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment by 
the RO of a rating for that disability, the rating will be 
reviewed from the initial date of service connection, and if 
appropriate, "staged ratings" may be assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in effect, 
amends the law relating to the duty to assist, and the need 
for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  The law applies to 
all claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  

In this case, the RO has met its expanded duty to assist.  
The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the present issue has been 
obtained.  The veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  By virtue of the statement of the 
case, supplemental statements of the case, the Board's 
decision and the Court's remand issued during dependency of 
this appeal, the veteran and his representative were given 
notice of the medical evidence or lay evidence necessary to 
substantiate the claim.  The veteran was provided an 
opportunity to present evidence and arguments during his 
appeal.  The claims file contains all apparent relevant 
records and evidence, including records identified by the 
veteran, VA outpatient treatment reports, Social Security 
records, and reports of VA examinations.  Various VA 
examinations and opinions have been obtained.  These 
examinations and opinions are sufficient to rate the 
veteran's current disability.  Accordingly, a further 
examination is not considered necessary.

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disabilities, effective from 
November 7, 1996.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the veteran will be afforded review 
under the old criteria, or the new criteria, effective from 
November 7, 1996, whichever is to the advantage of the 
veteran.  In this case, the old and new criteria for 
psychoneurotic disorders are neither more nor less favorable 
to the veteran under the circumstances in this case.  As a 
result, the Board will review the rating for PTSD under the 
old criteria from September 30, 1991, and under the new 
criteria, effective from November 7, 1996, but keeping in 
mind that the entire record will be reviewed in the context 
of the old and new criteria.  

Under Diagnostic Code 9411, PTSD, the Schedule for Rating 
Disabilities provided ratings for this disability prior to 
November 7, 1996, ranging from 0 percent to 100 percent.  
Under the diagnostic criteria for PTSD in effect prior to 
November 7, 1996, a 100 percent evaluation will be assigned 
where the attitudes of all contacts, except the most 
intimate, are so severely affected as to result in virtual 
isolation in the community.  There are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  

Under the criteria in effect after November 7, 1996, again, 
PTSD will be evaluated, with ratings ranging from 0 percent 
to 100 percent.  A 100 percent evaluation will be assigned 
where there is total occupational and social impairment due 
to such symptoms as:  Gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intimate inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

In this case, the veteran's various psychiatric symptoms were 
under somewhat good control for a short period of time in 
late 1991 and early 1992.  However, it appears that he then 
encountered additional stress in his life, including 
financial problems, divorce, separation from his children, 
and failure in an attempted business venture.  He 
discontinued his medication for a period of time, began using 
drugs and alcohol, and had increasing symptoms relating to 
nightmares, irritability, depression, anger, social 
isolation, anxiety, and paranoia.  There was evidence of lack 
of good hygiene. 

On the first VA examination for rating purposes (after the 
veteran was granted service connection) in June 1997, there 
was evidence of agitation, anxiety, depression, social 
isolation, nightmares, anger, and explosive behavior.  The 
veteran reported that he had not worked for many years.  The 
diagnoses included PTSD by history, atypical depression, and 
personality traits with qualities of explosiveness, 
immaturity, substance abuse, and dependency.  The examiner 
could not clinically separate the symptomatology which was 
due to the personality traits with qualities of 
explosiveness, immaturity, substance abuse, dependency, and 
those clearly attributed to the horrors of combat experience 
(the subsequent manifestations of flashbacks and nightmares, 
etc.)  The examiner could not separate the symptomatology 
attributed to the long-term effects of the use of drugs and 
alcohol from those attributed to the veteran's general 
clinical picture.  The VA examiner in 1998 implied a similar 
observation when he diagnosed PTSD, depression, and a 
personality disorder, and expressed the opinion that the 
veteran's inability to work or socialize was secondary to a 
combination of a paranoid personality disorder and PTSD.  

The VA examinations in 1997 and 1998 and the VA outpatient 
treatment reports clearly demonstrate that the veteran has 
social, psychological, and psychiatric problems, including a 
personality disorder, drug and alcohol abuse, a history of 
schizophrenia, an organic mood disorder secondary to drug and 
alcohol abuse, and PTSD.  The VA examiners in 1997 and 1998 
found that the veteran had significant, non-service connected 
psychiatric disability, but concluded, in substance, that it 
was not possible to clinically separate out and relate the 
individual symptoms and manifestations relating to PTSD from 
those of his other psychiatric and social problems.  Finally, 
the VA physician in March 2001 stated that, after reviewing 
the veteran's entire medical history and the veteran, it was 
his opinion that the veteran was unemployable and totally 
disabled by reason of PTSD.  

As found by the Joint Motion, there must be clear supportive 
medical opinions which separate the symptomatology associated 
with and assigned to PTSD and those assigned to and 
attributed to nonservice-connected conditions.  The VA 
examiner in 1997 considered this problem at great length.  
The examiner, even though of the opinion that the long term 
manifestations of drug abuse had been more significant that 
the combat experience, was unable to separate the 
symptomatology due to the veteran's PTSD from those symptoms 
and manifestations due to the other psychological and social 
problems.  The VA examiner in 1998 indicated that the veteran 
was totally disabled as the result of his personality traits 
and PTSD, and this was followed by the VA physician in 2001 
who expressed the opinion that the veteran's PTSD symptoms 
were totally disabling.  In view of such opinions, the Board 
is unable to clearly support a conclusion, based on the 
medical evidence, other than the veteran's PTSD symptoms and 
manifestations, or those which cannot be disassociated from 
that disorder, have resulted in total social and industrial 
impairment.  There does not appear to be any substantial 
benefit to obtaining further medical review or examination.  
Accordingly, the Board finds that the veteran meets the 
criteria for a 100 percent evaluation, both under the old and 
new criteria, for PTSD.  


ORDER

Entitlement to a rating of 100 percent for PTSD is 
established.  The benefit sought on appeal is granted, 
subject to the controlling regulations for the award of 
monetary benefits. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

